191 F.2d 861
51-2 USTC  P 9479
Donald C. VAN PELT, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11326.
United States Court of Appeals Sixth Circuit.
Oct. 16, 1951.

Kramer & Morris and George Morris, Jr., Detroit, Mich., for petitioner.
Theron L. Cuadle, Charles Oliphant, Ellis N. Slack, Charles E. Lowery, A. F. Prescott and S. Dee Hanson, all of Washington, D.C., for respondent.
Before HICKS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This petition for review filed by the taxpayer came on to be heard on the transcript of record and on the briefs and oral arguments of attorneys for the contending parties;


2
And it appearing that the findings of fact of the United States Tax Court are correctly based upon the evidence in the case and that the reasoning in the opinion of the Tax Court justifies its conclusion;


3
The decision of the Tax Court adjudging a deficiency in the taxpayer's income tax for 1945 in the amount of $24,078.90 is ordered to be affirmed.